BRATTON, Circuit Judge (dissenting).
With much said in the excellent opinion of the majority I agree, but not all of it. The judgment in the first case expressly provided that it should be enforced in accordance with the law of Colorado relating to irrigation districts which meant that it could be collected only out of funds accruing from special assessments against the land within the district. Privity existed between the irrigation district and its taxpayers, and therefore the judgment became binding upon all owners of land within the district subject to special assessment for the payment of the judgment. Atchison, T. & S. F. Ry. Co. v. Board of Commissioners, 95 Colo. 435, 37 P.2d 761.
The judgment in the action in mandamus was in the nature of an execution for the purpose of collecting the judgment in the original case for the reason that the usual process was not available. Harshman v. Knox County, 122 U.S. 306, 7 S. Ct. 1171, 30 L.Ed. 1152; City of Chanute v. Trader, 132 U.S. 210, 10 S.Ct. 67, 33 L. Ed. 345; City of Hialeah v. United States, 5 Cir., 87 F.2d 953. The money and tax sale certificates accrued as the result of that process; the court below directed that they be - deposited with the clerk for the benefit of the judgment creditors; they were so deposited; and thus the court acquired jurisdiction over them.
Thereafter the suit was instituted in the state court. One of its purposes generally was to secure a judgment adjudicating that all of such tax sale certificates were null and void. Another purpose specifically was to have them adjudged null and void as to land which had been excluded from the district. In both respects the object was to interfere with and utterly destroy a res previously in the custody of the court below. The court below was vested with jurisdiction to protect such res already in its jurisdiction from interference in that manner by enjoining the parties from further prosecuting the action in the state court; Toucey v. New York Life Insurance Company, 314 U.S. 118, 62 S.Ct. 139, 86 L.Ed. 100, 137 A.L.R. 967; and it was warranted in doing so.